           Case 1:17-cv-00446-JLT Document 76 Filed 06/17/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   KERNEL MILITY,                                 ) Case No.: 1:17-cv-0446 - JLT
                                                    )
12                 Plaintiff,                       ) ORDER DISMISSING THE ACTION
                                                    )
13          v.                                      )
                                                    )
14   COUNTY OF KERN, et al.                         )
                                                    )
15                 Defendants.                      )
                                                    )
16
17          The parties have stipulated to dismiss the action with each side to bear their own fees and costs.
18   (Doc. 75) Thus, good cause appearing, the action is DISMISSED.
19
20   IT IS SO ORDERED.
21      Dated:    June 17, 2020                               /s/ Jennifer L. Thurston
22                                                     UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28
